Title: From John Adams to American Academy of Arts and Sciences, 8 November 1797
From: Adams, John
To: American Academy of Arts and Sciences



Gentlemen
8 Nov. 1797

Meeting with you at a regular Period established by Law, I expected nothing more, than those habitual Expressions of your friendship, which I have, constantly received, as one of your Associates, upon all Such occasions. This elegant Address, therefore, as it was not foreseen, is the more acceptable Coming from Gentlemen whose fame for Science and Literature as well as for every civil and political Virtue, is not confined to a Single State, nor to one quarter of the World, it does me great honour. Your Congratulations on my Election to the office of first Magistrate in a Nation where the Rights of Men are respected and truly Supported, deserve my best Thanks.
The Commands of the Public, have obliged me to reside in foreign Countries and in distant States, for almost the whole Period of the Existence of our Academy: but no part of my time has ever been spent with more real Satisfaction to myself, than the few Hours, which the course of Events has permitted me to pass in your Society.
Your exertions at home and extensive Correspondencies abroad, are, every day adding to the Knowledge of our Country, and its improvement in Useful Arts: and I have only to regret that indispensable Avocations have prevented me from assisting in your labours and endeavouring to share in the glory of your success.
The Unanimity with which the members of this Academy, as well as of the University at Cambridge and the whole Body of the Clergy of this commonwealth (all so happily connected together) are attached to the Union of our American States, their Constitutions of Government and the Federal Administration, is the happiest omen of the future Peace, Liberty, Safety and Prosperity of our Country. The rising Generation of Americans, the most promising and perhaps the most important Youth, which the human Species can boast, educated in such Principles and under such Examples, cannot fail to answer the high Expectations which the World has formed of their future Wisdom, Virtues and Energies.
To succeed, in the Administration of the Government of the United States, After a Citizen, whose great Talents, indefatigable Exertions, and disinterested Passion, had carried the Gratitude of his Country and the Applause of the World to the highest pitch, was indeed an arduous Enterprize. It was not without much diffidence, and many anxious Apprehensions that I engaged in the service. But it has been with inexpressible gratitude and Pleasure, that I have every where found, in my fellow Citizens, an almost universal disposition to alleviate the burthen; as much as possible, by the cheerful and generous support of their affectionate Countenance and cordial Approbation. Nothing of the kind has more tenderly touched me, than the explicit Sanction you have been pleased to express of the Measures I have hitherto adopted.
Permit me, Gentlemen to join in your fervent Prayers, that the incomprehensible Source of Light and of Power, may direct Us all, and crown with Success, all our efforts to promote the Welfare of our Country and the Happiness of Mankind:
John Adams